Pratt, J.
(dissenting):
The facts in this case are undisputed. On May 26, 1883, the plaintiff was driving with a friend along Linden street, in the city *353of Yonkers, when they met a bicycle, at which the horse became so frightened that the driver lost control of him, and while so frightened left the road bed,' stepped over the gutter and curb and over an embankment, carrying with him the plaintiff.
Linden street is a public highway, and was built by the city of Yonkers in 1873 according to plans and specifications adopted by its common council, which provided for no railing at the point where the horses went over the embankment. The carriage road is thirty feet wide and each sidewalk ten feet wide. Between the carriageway and the sidewalk there is a curb 'and gutter; the curb is eight inches high. The carriage-way was macadamized and in good condition. There is no claim that the runaway or the injury was caused by any defect in the carriage-way.
The embankment was about twelve feet high, and no railing or guard had ever been erected on the sides thereof. The plaintiff is an infant and sues by a guardian, appointed by the city judge of Yonkers, to commence an action in the Supreme Court. We think the appointment of John W. Hubbell, as guardian of the plaintiff, was valid, but it is unnecessary to pass upon this question, as assum-. ing that the city judge of Yonkers had no power to make the order, the judgment is not impaired or affected thereby, and the court can direct the appointment of a guardian ad litem without prejudice to the proceedings already had. The charter of the defendants seems to impose the duty upon the city of putting up railings or guards at dangerous and exposed places in the public streets, and the jury has found that this place, where the accident took place, was dangerous and exposed, and that it was the duty of the defendant to guard the same.
The first question to be determined is whether there is any evidence in the ease to submit to the jury from which such an inference could be drawn. It is conceded that the plans for this street were adopted by the common council of the defendant, and no fence or guard was provided for, and the street was constructed and opened in pursuance of such plans. The adoption of the plan was a legislative or quasi judicial act on the part of the common council, and involved a determination as to its necessity, requisite capacity and what protection was necessary to those using it. And for a defective plan or an erroneous estimate of the public needs no civil action can *354be maintained. It is not for a jury to say that the defendant shall be held liable for the failure of the common council to give the public more complete protection. The principle is established by a long line of decisions following the case of Mills v. City of Brooklyn (32 N. Y., 489): “that negligence is not to be predicated upon an error in a plan adopted by a municipal corporation for making public improvements under its charter. (Hines v. Lockport, 50 N. Y., 236 ; Urquhart v. Ogdensburgh, 91 id., 67; City of Lansing v. Toolan, 37 Mich., 152.) But even if it should be held that this case did not fall within this rule, we think there is another objection fatal to the recovery herein. The plaintiff failed to introduce any proof that the want of a railing was the primary cause of his injury. The primary cause was the fright of the horse at seeing the bicycle, and so long as the primary cause continued in force, there was no certainty as to any other cause for the injury. The law looks only at the proximate cause, and the fact that the accident happened to occur at a point where there was a defect, does not warrant the inference that it would not have occurred but for' the existence of such defect. The defendant could not be held, as matter of law, to anticipate that a horse would become frightened and unmanageable, and take precautions to prevent all injury resulting therefrom.
Judge Shepley, in Moore v. Abbott (32 Me, 46; quoted in Moulton v. Sanford, 51 Maine, 131), says: “No proof can establish the fact that the damage would not have been sustained but for the defect. * * * It is argued that if a traveler’s horse becomes unmanageable he needs a good road all the more, * * * but under such circumstances no perfection in the road can insure his safety.” * * * They, the town, “ are not bound so to make their roads that travelers shall be safe when their horses are frightened and unmanageable. If they need a more perfect way at such a time, it is because they are involved in a danger not caused by any neglect of the town.” This principle is well established (Titus v. Northbridge, 97 Mass., 258, also, 266; Kennedy v. The Mayor, etc., 73 N. Y., 368) and is decisive of this case.
The judgment should be reversed and a new trial granted, costs to abide event.
Judgment and order denying new trial affirmed, with costs.